Citation Nr: 1551028	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of pulmonary tuberculosis (TB).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.M.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008 and July 2011, the Veteran presented sworn testimony during Travel Board hearings in Nashville, Tennessee, which were chaired by Veterans Law Judges (VLJs) Herman and Kramer.  By law, an appeal can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  In this instance, the Veteran was afforded an opportunity to present personal testimony before a third VLJ consistent with Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Although he initially indicated that he wished to attend third hearing, he withdrew this request in August 2013.  Transcripts of the two hearings have been associated with the Veteran's claims file.

In September 2014, a panel of three members reopened and remanded the claim for service connection for pulmonary TB to the Agency of Original Jurisdiction (AOJ).  The case has subsequently been returned to the Board.


FINDING OF FACT

The Veteran has residuals of an in-service tuberculosis infection, to include a calcified granuloma and parenchymal scarring of the upper right lobe.


CONCLUSION OF LAW

Residuals of tuberculosis, to include a calcified granuloma and parenchymal scarring of the upper right lobe, were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for residuals of TB has been granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was diagnosed with and treated for TB shortly after entrance to service.  The RO denied his claim, finding that his TB must have preexisted service.  However, in cases like this, where no preexisting disability is noted on the entrance examination, there must be clear and unmistakable (obvious or manifest) evidence demonstrating that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2015).  There is no such evidence in the present case.

Following examination in March 2015, the examiner concluded that she was not able to provide an opinion on whether the Veteran's TB preexisted military service without resorting to mere speculation.  This statement does not amount to clear and unmistakable evidence of preexisting TB on entrance to service.  Indeed, it has been highlighted that a June 1965 pre-induction examination showed a normal chest X-ray and Tine PPD.   As the presumption of soundness is not rebutted, the TB infection identified in May 1966 is found to have had its onset during the Veteran's active service.  

A September 2011 letter from the Veteran's private physician indicates that the Veteran has current residuals of his inservice TB, including shortness of breath due to scarring of the upper lobe of his right lung.  Reference is also made to documents from September 2000 that describe the Veteran as having granulomas of the right upper lung and a September 2013 chest X-ray that identified stable pleural parenchymal scarring within the right upper lobe.  The March 2015 VA examiner described the Veteran's pulmonary tuberculosis as being "inactive" but resulting in granuloma.

In light of the service treatment records showing inservice incurrence of TB and current medical evidence showing residuals of such, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current residuals of TB, to include a calcified granuloma and parenchymal scarring of the upper right lobe, are related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for residuals of TB is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of tuberculosis, to include right upper lobe scarring, is granted.



____________________________	           ____________________________
        MICHAEL A. HERMAN			       JONATHAN B. KRAMER
          Veterans Law Judge					Veterans Law Judge
     Board of Veterans' Appeals			      Board of Veterans' Appeals
	


__________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


